Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 03/31/2022 for application Number 16/892,670. Claims 1, 7, 24-26, 31, 43, 47, and 49-50 have been amended. Claims 17-18 and 41-42 are cancelled. Claims 51-54 are new. Claims 1-16, 19-40, and 43-54 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 3/31/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24: should read, “…wherein the random access response includes a status of the uplink group grant, the status including 
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 23-27, 33-35, 46, and 48 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1907197 (CAICT, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th – 17th, 2019; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a method of wireless communication performed by a network entity, comprising: 
detecting a preamble of a random access message associated with a two-step random access procedure, wherein the random access message is received from a user equipment (UE) (Sec. 1: two-step RACH procedure agreements; Sec. 2.1: MsgA transmission: preamble detection by gNB); 
processing a payload of the random access message, wherein an outcome of processing the payload is either successfully decoding the payload or failing to decode the payload (Sec. 2.1: In case of success preamble detection and failed PUSCH detection in a MsgA, the gNB can allocate a RNTI generated with the position of RO and preamble ID associated with previous PUSCH to the UE for the retransmission of PUSCH. Then when a gNB detects a retransmission of PUSCH, it can realize the position of previous PUSCH and apply the HARQ mechanism; indicates either successfully decoding the payload (=PUSCH) or failing to decode the payload (=PUSCH)); and 
transmitting, based at least in part on detecting the preamble and the outcome of processing the payload, a random access response associated with the two-step random access procedure (Sec. 2.2: MsgB Content: the MsgB (= a random access response) can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding, or be unicast to the UEs with successful detection of both preamble and PUSCH, since the UE can include the RNTI information for MsgB scrambling into the payload of PUSCH and address the MsgB with the sent RNTI if the payload is successfully detected at gNB.), 
wherein the random access response includes an uplink group grant, for a plurality of UEs including the UE (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding…We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant to a group of UEs when the transmission time of MsgA reaches its maximum value), 
and an indication of a type of the uplink group grant (Sec. 2.3 Fallback Scheme: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; thus a response containing the same preamble ID as in MsgA serves as an indicator of a type of UL grant being a Fallback UL grant),
wherein preamble transmissions of the plurality of UEs share a time and frequency occasion (Sec. 2.2: However, if 2-step and 4-step RACH are configured with shared RO (= shared RACH Occasion or shared time and frequency occasion) and separate preambles, a new RA-RNTI might be necessary for Msg2-like MsgB to avoid UEs detecting both MAC PDU of Msg2-like MsgB and Msg2 to save the UEs’ energy and time cost of Msg2 detection.), and
  wherein the uplink group grant is transmitted in a set of resources shared by a fallback random access response and a success random access response (Sec. 1: For the relation of PRACH resources between 2-step and 4-step RACH, the network has the flexibility to configure the following options: Option 2: Shared RO but separate preambles for 2-step and 4-step RACH; Sec 2.2 MsgB Content: However, if 2-step and 4-step RACH are configured with shared RO and separate preambles, a new RA-RNTI might be necessary for Msg2-like MsgB to avoid UEs detecting both MAC PDU of Msg2-like MsgB and Msg2 to save the UEs’ energy and time cost of Msg2 detection; shared RO (PRACH Occasion) indicates shared resources between a successful 2-step MsgB and a fallback 4-step RACH Msg-2.).

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein, when the outcome of processing the payload of the random access message is failing to decode the payload, the uplink group grant is included in the random access response based at least in part on failing to decode the payload (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding,..We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant based at least in part on failing to decode the PUSCH (= payload).).

Regarding claim 3, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein the uplink group grant is included in a fallback random access response (Sec. 2.3 Fallback Scheme: In case of preamble detection success and PUSCH decoding fail, it is equivalent to the situation in 4-step RACH where the Msg1 is sent out successfully.).  

Regarding claim 9, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the uplink group grant is an only uplink group grant included in the random access response  (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding,.. We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant to a group of UEs when the transmission time of MsgA reaches its maximum value),

Regarding claim 10, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the uplink group grant is one of a plurality of uplink group grants included in the random access response (Sec. 2.3: in the case that gNB shall respond more than one MsgBs (each MsgB containing an UL grant to a group of UEs) to different UE groups in separate DL grants, as shown in FIG4, then the gNB shall determine the priority of the MsgB responses based on the latency requirement of UEs and RACH triggers, and also the time of attempts of MsgA.).  

Regarding claim 11, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the random access response further includes a single-UE uplink grant for another UE (Sec. 2.3: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID (indicating a single UL grant specific to a UE), then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure).  

Regarding claim 23, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the method further comprising constructing the uplink group grant for the plurality of UEs performing a two-step random access procedure (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding,.. We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant to a pluralities of UEs performing a two-step random access procedure when the transmission time of MsgA reaches its maximum value).  

Regarding claim 24, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the random access response includes a status of the uplink group grant, the status including grants included in the random access response (Sec. 1: For the relation of PRACH resources between 2-step and 4-step RACH, the network has the flexibility to configure the following options: Option 2: Shared RO but separate preambles for 2-step and 4-step RACH; Sec. 2.3: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure…In addition, in the case that gNB shall respond more than one MsgBs to different UE groups in separate DL grants, as shown in FIG4, then the gNB shall determine the priority of the MsgB responses based on the latency requirement of UEs and RACH triggers, and also the time of attempts of MsgA; thus a status of UL grant may include information about a plurality of uplink grants that may be transmitted in response to different preamble IDs, and to different UE groups.).  

Regarding claim 25, NPL1 discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting a preamble and a payload of a random access message associated with a two- step random access procedure (Sec. 2.1: MsgA transmission: preamble with PUSCH transmission in a two-step RACH procedure);
receiving a random access response, associated with the two-step random access procedure, including an uplink group grant and an indication of a type of the uplink group grant for a plurality of UEs including the UE (Sec. 2.2: MsgB Content: the MsgB (= a random access response) can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding, or be unicast to the UEs with successful detection of both preamble and PUSCH, since the UE can include the RNTI information for MsgB scrambling into the payload of PUSCH and address the MsgB with the sent RNTI if the payload is successfully detected at gNB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value. At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; thus indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant to a group of UEs when the transmission time of MsgA reaches its maximum value, and the response containing the same preamble ID as in MsgA serves as an indicator of a type of UL grant being a Fallback UP grant).  
wherein the uplink group grant is transmitted in a set of resources shared by a fallback random access response and a success random access response (Sec. 1: For the relation of PRACH resources between 2-step and 4-step RACH, the network has the flexibility to configure the following options: Option 2: Shared RO but separate preambles for 2-step and 4-step RACH; Sec 2.2 MsgB Content: However, if 2-step and 4-step RACH are configured with shared RO and separate preambles, a new RA-RNTI might be necessary for Msg2-like MsgB to avoid UEs detecting both MAC PDU of Msg2-like MsgB and Msg2 to save the UEs’ energy and time cost of Msg2 detection; shared RO (PRACH Occasion) indicates shared resources between a successful 2-step MsgB and a fallback 4-step RACH Msg-2.); and 
transmitting an uplink communication on a set of shared time-frequency resources based at least in part on the uplink group grant (Sec. 1: For the relation of PRACH resources between 2-step and 4-step RACH, the network has the flexibility to configure the following options: Option 2: Shared RO but separate preambles for 2-step and 4-step RACH; Sec. 2.3: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; Msg3 is an uplink transmission that uses the received uplink grant on shared time-frequency resources indicated by shared RO.).  

Regarding claim 26, NPL1 discloses the limitations of claim 25 as set forth, and NPL1 further discloses wherein the uplink group grant included in the random access response indicates a network entity failing to decode the payload (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding,.. We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating that the MsgB (random access response in a 2-step RACH procedure) includes an uplink grant based at least in part on failing to decode the PUSCH (= payload).).  

Claims 27 and 33-35 are rejected following the same rationale as set forth in the rejection of claims 3 and 9-11, respectively. Claims 27 and 33-35 recite corresponding features to those in claims 3 and 9-11, respectively, from the perspective of a method for a UE.

Regarding claim 46, NPL1 discloses the limitations of claim 25 as set forth, and NPL1 further discloses wherein the random access response and the uplink group grant are decoded (Sec. 2.3: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; indicates successful decoding of the random access response and the uplink grant).  

Regarding claim 48, NPL1 discloses the limitations of claim 25 as set forth, and NPL1 further discloses wherein the random access response includes a status of the uplink group grant, the status including at least one of information that identifies a number of uplink group grants included in the random access response, or the indication of the type of the uplink group grant (Sec. 2.3 Fallback Scheme: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; thus a response containing the same preamble ID as in MsgA serves as an indicator of a type of UL grant being a Fallback UP grant).  
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (indication of the type of the uplink group grant) which anticipates the genus (MPEP 2131.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 4 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Lee et al. (US 20180041988 A1; hereinafter “Lee”).

Regarding claim 4, NPL1 discloses the limitations of claim 2 as set forth. But NPL1 does not disclose wherein the UE is included in the plurality of UEs based at least in part on a timing offset associated with the UE or a UE status of the UE.
However, in the context of synchronization and resource allocation, Lee discloses grouping UEs based on timing offset associated with the UE for resource allocation to the group ([0064] (2) A UE may perform synchronization in terms of transmission based on implicit timing information included in the predefined control information. A BS may group UEs with similar propagation delay time for synchronization in terms of reception, allocate the same resource zone to the UEs that are grouped together, and control timing offset in terms of reception within a cyclic prefix (CP) length.). A skilled artisan would have been able to apply this teaching to the case of a 2-step RACH procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 2, based on the above teaching from Lee, to derive “wherein the UE is included in the plurality of UEs based at least in part on a timing offset associated with the UE or a UE status of the UE”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by grouping UEs according to timing offset in order to minimize number of communications needed to transmit UL grant to a plurality of UEs.

Claim 28 is rejected following the same rationale as set forth in the rejection of claim 4. Claim 28 recites similar corresponding features to those in claim 4, from the perspective of a method for a UE.

 Claims 5-6, 8, 29-30, 32, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1901627 (ZTE, Sanechips, 3GPP TSG RAN WG1 Meeting #96, Athens, Greece, Feb. 25th – March 1st, 2019; hereinafter “NPL2”).

Regarding claim 5, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the uplink group grant indicates a common set of time-frequency resources (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding…We refer the MsgB in groupcast manner as Msg2-like MsgB; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; indicating a common set of time-frequency resources to a group of UEs in the uplink grant).
But NPL1 does not disclose wherein the uplink group grant indicates a modulation and coding scheme (MCS), common information for power control or beam management, and a physical uplink shared channel (PUSCH) hopping flag to be used by the plurality of UEs for transmitting other random access messages.
However, in the same filed of endeavor, NPL2 discloses wherein the uplink group grant indicates a modulation and coding scheme (MCS) (Table 8.2-1: Random Access Response Grant Content field size – MCS.), 
common information for power control or beam management (Sec. 2.4: The beam or SSB index information can be explicitly carried in the payload in msgA, but the problem is if the payload not successfully decoded, gNB can’t decide the right beam direction of the msg2 which handle the function of fall back to 4-step RACH. So the implicitly indication through the association between SSB and RACH occasion in msgA should also be supported. As the association between SSB and RACH occasion will not directly affect the mapping between the preamble and PUSCH/DMRS, the legacy association rule between SSB and RACH occasion can be reused as usual.), and 
a physical uplink shared channel (PUSCH) hopping flag to be used by the plurality of UEs for transmitting other random access messages (Sec. 4.2: If the power control command in msgB is needed, power control command configuration for msg2 can be reused while the detailed values may be different; Sec. 5: In generally, frequency hopping would bring performance gain of PUSCH decoding. As msgA payload is one-shot transmission if the payload retransmission is not applied, intra-payload frequency hopping of PUSCH is feasible in this case.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL2, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing necessary information to a plurality of UEs for transmitting other random access messages.

Regarding claim 6, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose wherein a demodulation reference signal (DMRS) resource configuration for the plurality of UEs is explicitly indicated in the uplink group grant.
However, in the same filed of endeavor, NPL2 discloses wherein a demodulation reference signal (DMRS) resource configuration for the plurality of UEs is explicitly indicated in the uplink group grant (Sec. 2.5: mapping rule between the RO/preamble and the PUSCH resource/DMRS; indicates DMRS resource included in the uplink grant for PUSCH).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL2, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing DMRS information in the UL group grant to enable decoding of PUSCH.

Regarding claim 8, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose wherein a timing advance (TA) command, associated with the UE, and a temporary cell radio network temporary identifier (TC-RNTI), associated with the UE, are transmitted separately from the uplink group grant.
However, in the same filed of endeavor, NPL2 discloses wherein a timing advance (TA) command, associated with the UE, and a temporary cell radio network temporary identifier (TC-RNTI), associated with the UE, are transmitted separately from the uplink group grant (Sec. 3.1 MsgB content: Alt 2: in addition the content may include UL grant for retransmission, TA (timing advance) command, TC-RNTI, power control command and other HARQ information if necessary).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL2, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing UE specific TA command and TC-RNTI separate from the group UL grant which is intended for a plurality of UEs.

Claims 29-30 and 32 are rejected following the same rationale as set forth in the rejection of claims 5-6 and 8, respectively. Claims 29-30 and 32 recite corresponding features to those in claims 5-6 and 8, respectively, from the perspective of a method for a UE.

Regarding claim 47, NPL1 discloses the limitations of claim 25 as set forth. But NPL1 does not disclose wherein a timing advance (TA), a modulation and coding scheme (MCS), power control, beam management, and time-frequency resource allocation are applied in association with transmitting the uplink communication.  
However, in the same filed of endeavor, NPL2 discloses wherein a timing advance (TA), a modulation and coding scheme (MCS), power control, beam management, and time-frequency resource allocation are applied in association with transmitting the uplink communication (Sec. 3.1 MsgB content: Alt 2: in addition the content may include UL grant for retransmission (indicating time-frequency resource allocation), TA (timing advance) command, TC-RNTI, power control command and other HARQ information if necessary; Sec. 4.1 and Table 8.2-1: For the power control of retransmission of whole msgA, the legacy power ramping or beam reselection procedure can be reused; Table 8.2-1 indicates MCS included in the random access response grant.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 25, based on the above teaching from NPL2, to derive the limitations of claim 47, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing UE specific TA command and TC-RNTI separate from the group UL grant which is intended for a plurality of UEs.

 Claims 7, 31, 49-51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Xiong et al. (WO 2020197324 A1; hereinafter “Xiong”).

Regarding claim 7, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose wherein a demodulation reference signal (DMRS) resource configuration for the plurality of UEs is implicitly indicated by a mapping rule associated with preamble resource indices and DMRS resource indices configured for the plurality of UEs by the network entity.
However, in the same filed of endeavor, Xiong discloses wherein a demodulation reference signal (DMRS) resource configuration for the plurality of UEs is implicitly indicated by a mapping rule associated with preamble resource indices and DMRS resource indices configured for the plurality of UEs by the network entity ([0190] The UE may obtain the corresponding P_id through the selected RO and preamble, and calculate the corresponding DMRS_id and TF_id by the obtained P_id and the above equation (1), that is, the UE may find the corresponding PUSCH time-frequency resource unit (TF_id) of two-step random access and the DMRS port (DMRS_id) used on the PUSCH time-frequency resource unit according to the selected two-step random access RO and two-step random access preamble through the above described mapping rule.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from Xiong, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by indicating DMRS resource configuration in order to enable decoding of the payload.

Claim 31 is rejected following the same rationale as set forth in the rejection of claim 7. Claim 31 recites corresponding features to those in claim 7, from the perspective of a method for a UE.

Claim 49 is rejected following the same rationale as set forth in the rejection of claim 1. Claim 49 recites similar features as in claim 1, from the perspective of an apparatus for a network entity. Xiong further discloses a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform similar functions ([0244] and Fig. 11: resource determination device 1100 (= network entity) with processor 1110, memory 1130).

Claim 50 is rejected following the same rationale as set forth in the rejection of claim 25. Claim 50 recites similar features as in claim 25, from the perspective of an apparatus for a UE. Xiong further discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform similar functions ([0252] and Fig. 12: UE 1200 with processor 1210, memory 1230).

Regarding claim 51, NPL1 and Xiong disclose the limitations of claim 50 as set forth, and NPL1 further discloses wherein the uplink group grant is one of a plurality of uplink group grants included in the random access response (Sec. 1: For the relation of PRACH resources between 2-step and 4-step RACH, the network has the flexibility to configure the following options: Option 2: Shared RO but separate preambles for 2-step and 4-step RACH; Sec. 2.3: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure…In addition, in the case that gNB shall respond more than one MsgBs to different UE groups in separate DL grants, as shown in FIG4, then the gNB shall determine the priority of the MsgB responses based on the latency requirement of UEs and RACH triggers, and also the time of attempts of MsgA; thus a plurality of uplink grants may be transmitted in response to different preamble IDs, and to different UE groups.). 

Claim 53 is rejected following the same rationale as set forth in the rejection of claim 51. Claim 53 recites similar features as in claim 51, from the perspective of an apparatus for a network entity. Xiong further discloses a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform similar functions ([0244] and Fig. 11: resource determination device 1100 (= network entity) with processor 1110, memory 1130).

 Claims 12-15, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R2-1816697 (Intel Corporation, 3GPP TSG-RAN WG2 meeting #104, Spokane, USA, 12 – 16 November, 2018; hereinafter “NPL3”).

Regarding claim 12, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the outcome of processing the payload of the random access message is successfully decoding the payload, and wherein an uplink group grant is included in the random access response (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding, or be unicast to the UEs with successful detection of both preamble and PUSCH, since the UE can include the RNTI information for MsgB scrambling into the payload of PUSCH and address the MsgB with the sent RNTI if the payload is successfully detected at gNB. We refer the MsgB in groupcast manner as Msg2-like MsgB.; Sec. 2.3: If the system is configured to enable the gNB to be aware of transmission time of MsgA and a maximum transmission time of MsgA is configured, then the gNB shall not allocate the UL grant for Msg3 until the transmission time of MsgA reaches its maximum value; although a unicast is also possible in the case of successful decoding of the payload, this does not preclude a MsgB groupcast with an uplink group grant even in the case of successful detection of  payload in MsgA.).
 But NPL1 does not disclose wherein the method further comprises: determining, based at least in part on an indication in the payload, that the UE needs to transmit additional uplink data, wherein the uplink group grant is included in the random access response based at least in part on the indication. 
However, in the same filed of endeavor, NPL3 discloses wherein the outcome of processing the payload of the random access message is successfully decoding the payload, and determining, based at least in part on an indication in the payload, that the UE needs to transmit additional uplink data, wherein an uplink grant is included in the random access response based at least in part on the indication (Sec. 2.3: Case 1) occurs for triggers that sent C-RNTI MAC CE in MsgA (i.e. SR over RACH (= an indication in the payload) due to UL data arrival (= additional uplink data) or due to PDCCH order). In this case, the UE MAC is expecting at least the UL grant (if BSR (= an indication in the payload in MsgA) is sent in MsgA) and also UL timing advance value. If a normal RAR is used for the UE, the RAPID and the temporary C-RNTI in the RAR can be ignored by the UE.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above further teaching from NPL1 and the teaching from NPL3, to derive the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to send additional uplink data.

Regarding claim 13, NPL1 and NPL3 disclose the limitations of claim 12 as set forth, and NPL1 further discloses wherein the uplink group grant is included in a success random access response (Sec. 2.2: the MsgB can be groupcast to the UEs with successful preamble detection and failed PUSCH decoding...We refer the MsgB in groupcast manner as Msg2-like MsgB.).  

Regarding claim 14, NPL1 and NPL3 disclose the limitations of claim 12 as set forth and NPL3 further discloses wherein the indication is provided via a buffer status report (BSR) (Sec. 2.3: Case 1) occurs for triggers that sent C-RNTI MAC CE in MsgA (i.e. SR over RACH (= an indication in the payload) due to UL data arrival (= additional uplink data) or due to PDCCH order). In this case, the UE MAC is expecting at least the UL grant (if BSR (buffer status report) is sent in MsgA) and also UL timing advance value. If a normal RAR is used for the UE, the RAPID and the temporary C-RNTI in the RAR can be ignored by the UE.).  

Regarding claim 15, NPL1 and NPL3 disclose the limitations of claim 12 as set forth and NPL3 further discloses wherein the indication is provided via a scheduling request (SR) (Sec. 2.3: Case 1) occurs for triggers that sent C-RNTI MAC CE in MsgA (i.e. SR (scheduling request) over RACH (= an indication in the payload) due to UL data arrival (= additional uplink data) or due to PDCCH order). In this case, the UE MAC is expecting at least the UL grant (if BSR (= an indication in the payload in MsgA) is sent in MsgA) and also UL timing advance value. If a normal RAR is used for the UE, the RAPID and the temporary C-RNTI in the RAR can be ignored by the UE.).  
  
Claims 36-39 are rejected following the same rationale as set forth in the rejection of claims 12-15, respectively. Claims 36-39 recite corresponding features to those in claims 12-15, respectively, from the perspective of a method for a UE.

 Claims 16 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL3, and further in view of Wei et al. (US 20180288676 A1; hereinafter “Wei”).

Regarding claim 16, NPL1 and NPL3 disclose the limitations of claim 12 as set forth But NPL1 and NPL3 do not disclose wherein the UE is grouped into the plurality of UEs based at least in part on at least one of: a reference signal received power (RSRP) measurement, a channel state information (CSI) report, beam management, quality of service (QoS) handling, or a positioning-related measurement.
However, in the context of access control in New Radio, Wei discloses grouping UEs according to quality of service (QoS) handling ([0082] As shown in FIG. 4, the characteristic of the access attempt for Group 1 (e.g., RRC_CONNECTED state) may be based on core network slice, RAN slice, and the QoS requirement of the UEs for Layer 2.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL3 as applied to claim 12, based on the above teaching from Wei, to derive the limitations of claim 16, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification group UEs based on QOS handling in order to minimize overhead of transmitting UL grant to a plurality of UEs.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (UE grouping based on QoS handling) which anticipates the genus (MPEP 2131.02).

Claim 40 is rejected following the same rationale as set forth in the rejection of claim 16. Claim 40 recites corresponding features to those in claim 16, from the perspective of a method for a UE.

 Claims 19, 21, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1906125 (VIVO; 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th – 17th, 2019; hereinafter “NPL4”).

Regarding claim 19, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the indication of the type of the uplink group grant is transmitted to a UE in response to MsgA (Sec. 2.3 Fallback Scheme: At the UE side, if it detects a response containing the same preamble ID as in MsgA, and if there is a UL grant corresponding to the preamble ID, then the UE shall use the UL grant to transmit Msg3 according to the 4-step RACH procedure; thus a response (MsgB) containing the same preamble ID as in MsgA serves as an indicator of a type of UL grant being a Fallback UP grant).  
But NPL1 does not disclose wherein the indication of the type of the uplink group grant is transmitted in a downlink control information (DCI) field of a random access response physical downlink control channel (PDCCH).
However, in the same filed of endeavor, NPL4 discloses wherein a downlink control information (DCI) is transmitted in a random access response physical downlink control channel (PDCCH). (Sec. 2.2.1: Option 1: Window starts in the first symbol of the earliest CORESET the UE is configured to receive PDCCH (carrying DCI) of MsgA response after the end of MsgA PUSCH; Sec. 2.2.2: In case of 2-step RACH, a UE transmits msgA including PRACH carrying a preamble and PUSCH carrying a contention resolution ID. If gNB detects the PRACH but does not correctly decode the PUSCH of msgA, gNB may response a RAR without the contention resolution ID. In this case, either a RAR of msgB for 2-step RACH or a RAR of msg2 for legacy 4-step RACH can be transmitted by gNB. After that, the UE would attempt to detect a DCI with CRC scrambled by the corresponding RA-RNTI scheduling a PDSCH carrying RAR.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above further teaching from NPL1 and the above teaching from NPL4, to derive “wherein the indication of the type of the uplink group grant is transmitted in a downlink control information (DCI) field of a random access response physical downlink control channel (PDCCH)”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing an indication of UL grant in a DCI in order to enable a UE to send data subsequently.

Regarding claim 21, NPL1 and NPL4 disclose the limitations of claim 19 as set forth, and NPL4 further discloses wherein the DCI is associated with a cyclic redundancy check (CRC), wherein the CRC is masked by a group radio network temporary identifier (RNTI) (Sec. 2.2.2: If UE detects a DCI with CRC scrambled by the corresponding RA-RNTI).  

Claims 43 and 44 are rejected following the same rationale as set forth in the rejection of claims 19 and 21, respectively. Claims 43 and 44 recite corresponding features to those in claims 19 and 21, respectively, from the perspective of a method for a UE.

Claims 20 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL4, and further in view of NPL2.

Regarding claim 20, NPL1 and NPL4 disclose the limitations of claim 19 as set forth But NPL1 and NPL4 do not disclose wherein the indication of the type of the uplink group grant is based at least in part on a bitmap.
However, in the same filed of endeavor, NPL2 discloses wherein the indication of the type of the uplink group grant is based at least in part on a bitmap (Sec. 4.1; Table 8.2-1: Random Access Response Grant Content field size; this table indicates a bitmap for a type of UL grant).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL4 as applied to claim 19, based on the above teaching from NPL2, to derive the limitations of claim 20, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to partition the uplink grant according to its parts in a bitmap.

Regarding claim 45, NPL1 and NPL4 disclose the limitations of claim 43 as set forth, and NPL4 further discloses wherein the DCI is decoded to determine a resource assignment of a random access response physical downlink shared channel (PDSCH) (Sec. 2.2.1: Option 1: Window starts in the first symbol of the earliest CORESET the UE is configured to receive PDCCH (carrying DCI) of MsgA response after the end of MsgA PUSCH; Sec. 2.2.2: In case of 2-step RACH, a UE transmits msgA including PRACH carrying a preamble and PUSCH carrying a contention resolution ID. If gNB detects the PRACH but does not correctly decode the PUSCH of msgA, gNB may response a RAR without the contention resolution ID. In this case, either a RAR of msgB for 2-step RACH or a RAR of msg2 for legacy 4-step RACH can be transmitted by gNB. After that, the UE would attempt to detect a DCI with CRC scrambled by the corresponding RA-RNTI scheduling a PDSCH carrying RAR; thus, DCI is decoded to determine a resource assignment of a random access response PDSCH.).
But NPL1 and NPL4 do not disclose wherein the indication of the type of the uplink group grant is carried in the random access response PDSCH.
However, in the same filed of endeavor, NPL2 discloses wherein the indication of the type of the uplink group grant is carried in the random access response (Sec. 4.1; Table 8.2-1: Random Access Response Grant Content field size; this table indicates a bitmap for a type of UL grant).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL4 as applied to claim 43, based on the above further teaching from NPL4 and the teaching from NPL2, to derive the limitations of claim 45, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by providing an indication of the type of UL grant in order to enable a UE to send data subsequently.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL4, and further in view of Wang et al. (US 20180124822 A1; hereinafter “Wang”).

Regarding claim 22, NPL1 and NPL4 disclose the limitations of claim 19 as set forth But NPL1 and NPL4 do not disclose wherein the random access response PDCCH is transmitted in a common search space.
However, in the same filed of endeavor, Wang discloses wherein the random access response PDCCH is transmitted in a common search space (US 20180124822 A1 [0055] and Fig. 5: With a unique or substantially unique network identifier (e.g., TC-RNTI), the PDCCH for the second message 510 may be transmitted in either common search space or UE-specific search space of the PDCCH.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL4 as applied to claim 19, based on the above teaching from Wang, to derive the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to receive the random access response PDCCH.

Claim 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1, in view of Xiong, and further in view of NPL3.

Regarding claim 52, NPL1 and Xiong disclose the limitations of claim 50 as set forth. But NPL1 and Xiong do not disclose wherein an indication that the UE needs to transmit additional uplink data is included in the payload of the random access message.
 However, in the same filed of endeavor, NPL3 discloses wherein an indication that the UE needs to transmit additional uplink data is included in the payload of the random access message (Sec. 2.3: Case 1) occurs for triggers that sent C-RNTI MAC CE in MsgA (i.e. SR over RACH (= an indication in the payload) due to UL data arrival (= additional uplink data) or due to PDCCH order). In this case, the UE MAC is expecting at least the UL grant (if BSR (= an indication in the payload in MsgA) is sent in MsgA) and also UL timing advance value. If a normal RAR is used for the UE, the RAPID and the temporary C-RNTI in the RAR can be ignored by the UE.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and Xiong as applied to claim 50, based on the above teaching from NPL3, to derive the limitations of claim 52, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a UE to send additional uplink data.

Claim 54 is rejected following the same rationale as set forth in the rejection of claim 52. Claim 54 recites corresponding features to those in claim 52 from the perspective of an apparatus for a network entity. Xiong further discloses a network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform similar functions ([0244] and Fig. 11: resource determination device 1100 (= network entity) with processor 1110, memory 1130).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471